Name: Decision of the EEA Joint Committee No 54/94 of 8 February 1994 amending Protocol 37 and Annex VII to the EEA Agreement
 Type: Decision
 Subject Matter: education;  teaching;  European construction
 Date Published: 1994-03-30

 30.3.1994 EN Official Journal of the European Communities L 85/71 DECISION OF THE EEA JOINT COMMITTEE No 5/94 of 8 February 1994 amending Protocol 37 and Annex VII to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protcol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 98 and 101 thereof, Whereas the second Agreed Minute and Protocol 37 to the Agreement provides that the Coordinating Group on Mutual Recognition of Higher-Education Diplomas (Council Directive 89/48/EEC) shall be added to the list contained in Protocol 37; Whereas it is necessary to amend Annex VII of the Agreement in order to specify the modalities of association, HAS DECIDED AS FOLLOWS: Article 1 The following shall be inserted after point 8 in Protocol 37 to the Agreement: 9. Coordinating Group on Mutual Recognition of Higher-Education Diplomas (Council Directive 89/48/EEC.) Article 2 Annex VII (Mutual recognition of professional qualifications) shall be amended as follows: Under the heading A. General system, the following provision shall be inserted after point 1 (Council Directive 89/48/EEC): Modalities for the association of Austria, Finland, Iceland, Norway and Sweden in accordance with Article 101 of this Agreement: Austria, Finland, Iceland, Norway and Sweden may each designate one observer to participate in the tasks of the Coordinating Group on Mutual Recognition of Higher-Education Diplomas to which reference is made in Article 9 (2) of Directive 89/48/EEC. The Commission shall in due time inform the participants of the dates of the meetings of the Group and shall transmit to them the relevant documentation.. Article 3 This Decision shall enter into force on 1 May 1994, provided that all the notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 8 February 1994 By the EEA Joint Committee The President N. VAN DER PAS